670 S.E.2d 907 (2008)
STATE
v.
James W. GASTON.
No. 478P08.
Supreme Court of North Carolina.
December 11, 2008.
Robert Montgomery, Special Deputy Attorney General, Roxann Vaneekhoven, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 20th day of October *908 2008 by Defendant for Appropriate Relief Pursuant to Post Conviction Appeal Challenging Predicate Convictions that are Unconstitutional Pursuant to Ineffective Assistance of Counsel:
"Motion Dismissed by order of the Court in conference this the 11th day of December 2008."